Citation Nr: 1753286	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain.

2.  Entitlement to service connection for joint pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to September 1977 and from October 1982 to June 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although a September 1985 rating decision denied the Veteran's claim of entitlement to service connection for joint pain, the Board finds that new and material evidence has been submitted sufficient to reopen that claim.  See April 2016 VA treatment record; August 2009 VA examination.

The issue of entitlement to service connection for joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 1985 rating decision, the AOJ denied the Veteran's entitlement to service connection claim for join pain.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the September 1985 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate entitlement to service connection for joint pain.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision denying the Veteran's service connection claim is final.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104, 19.129, 19.192(1985).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for joint pain.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a) (2017).


ORDER

New and material evidence having been submitted, the claim for joint pain is reopened.


REMAND

The Veteran was afforded an August 2009 VA examination for his joint pain.  The examiner noted that the Veteran has recently been diagnosed with degenerative osteoarthritis, and with rheumatoid arthritis.  The examiner ultimately diagnosed the Veteran with joint strain, most likely mild degenerative osteoarthritis.  The examiner also stated that the Veteran's rheumatoid factor was less than nine.  He that it was less likely than not that the Veteran's current joint pains are related to the joint complaints from service.  In so finding, he stated that it was highly unlikely that after 25 years his current condition could be related to service.

The Board finds that the August 2009 VA examination is inadequate to decide the Veteran's claim.  Indeed, the examiner did not discuss the importance of finding that 25 years had passed since the in-service complaints and the current condition, and, as such, the Board finds that the rationale supporting his opinion is unclear.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Indeed, he did not discuss the medically known or theoretical causes of arthritis, nor did he describe how arthritis generally presents or develops in most cases.  Further, the examiner did not discuss whether the Veteran's in-service joint pains had resolved prior to any arthritis diagnosis.  

Further after the August 2009 VA examination, in April 2016 a VA physician wrote a letter stating that he has treated the Veteran for seronegative rheumatoid arthritis.  He stated that seronegative rheumatoid arthritis may cause pains and problems long before it is diagnosed.  The physician noted that the Veteran began having symptoms in 1975.  He stated that it was possible that those symptoms were the Veteran's arthritis, but stated that it would be difficult to prove or disprove.  The physician went on to state that since the disease is an autoimmune disease, it is possible that stress from being in service contributed to the development of the disease later on.  However, the Board finds that the letter is too speculative to assist in deciding this claim.  The physician's use of the words "possible" and "may" renders his opinion speculative.  In this regard, the law provides that speculative medical opinions do not meet the required evidentiary standard for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). 

Thus, the Board finds that a new VA opinion should be obtained.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Finally, a remand is required to obtain Social Security Administration (SSA) records.  In this regard, while at the August 2009 VA examination the Veteran indicated that he Veteran receives social security disability benefits for his rheumatoid arthritis.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2017); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his joint pain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

3.  The AOJ should obtain an opinion to determine the nature and etiology of any joint disability, to include any current arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has arthritis that manifested in service, within one year of his separation from service, or is otherwise causally or etiologically related to his military service.

In rendering his or her opinion, the examiner should discuss the medically known or theoretical causes of arthritis, and describe how arthritis generally presents or develops in most cases.  Additionally, the examiner should address the significance, if any, of the finding that the Veteran's arthritis had its onset after the Veteran's time in service.  The examiner should be sure to address the April 2016 rheumatology note.  Further, the examiner should note that the Veteran had multiple complaints of in-service joint pain.  See February 1983 service treatment record; June 1977 service treatment record. 

It should also be noted that the absence of in-service evidence of arthritis during service is not always fatal to a service connection claim.  Evidence of a current disability and a medically sound basis for attributing that disability to an injury in service, as opposed to intercurrent causes may serve as a basis for a grant of service connection.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved must be addressed as they are of considerable assistance to the Board.

4.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


